IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                November 9, 2007
                                No. 06-60628
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

TELEOLA CHRISTINA MAJORS

                                              Petitioner

v.

PETER D. KEISLER, ACTING U S ATTORNEY GENERAL

                                              Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A41 387 089


Before KING, DAVIS, and CLEMENT, Circuit Judges
PER CURIAM:*
      Teleola Christiana Majors petitions this court for review of the decision of
the Board of Immigration Appeals (BIA) concluding that Majors is statutorily
ineligible for a hardship waiver under the Immigration and Nationality Act,
§ 216(a), 8 U.S.C. § 1186a(c)(4) (§ 1186a).
      Pursuant to § 1186a(c)(1), (d)(2)(A), an individual seeking conditional
permanent resident status through marriage must (1) file a joint petition with
her spouse during the 90-day period preceding the second anniversary of the

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-60628

alien’s permanent resident status, and (2) undergo a joint interview. An alien
who “fails to meet” these procedural requirements may seek a waiver on one of
the following grounds: (1) an extreme hardship resulting from the alien’s
deportation, (2) a good-faith marriage entered by the alien that was terminated
(other than through the spouse’s death), and the alien was not at fault for failing
to meet the procedural requirements of § 1186a(c)(1), or (3) the alien entered the
marriage in good faith but was battered by the spouse, and the alien was not at
fault in failing to meet the procedural requirements. § 1186a(c)(4)(A)-(C).
      The    BIA    concluded    that   Majors    met    the   requirements      of
§1186a(c)(4)(A)-(C) because she filed a joint petition with her spouse and joint
petitioner and submitted to a joint interview. The joint petition was denied on
the merits while Majors was married to her husband. The BIA’s determination
that Majors was statutorily ineligible for a hardship waiver is consistent with
the plain language of § 1186a(c)(4)(A)-(C).
      This court will not consider Majors’s argument that her joint petition was
filed after the expiration of the two year period of conditional residency provided
in §1186a(d)(2)(A), and that the Government therefore denied her due process
by adjudicating a joint petition over which it had no jurisdiction, because Majors
did not raise this argument to the BIA. See Wang v. Ashcroft, 260 F.3d 448, 452
(5th Cir. 2001) (concluding that the failure to exhaust an issue creates a
jurisdictional bar as to that issue).
      Accordingly, Majors’s petition for review is DENIED.




                                        2